DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on 14 October 2020 is acknowledged and entered.  
Currently, claims 1, 2, 4, 5 and 11-15, 17 and 19-28 are pending, and claims 1, 11, 15 and 21-28 are under consideration.  Claims 2, 4, 5, 12-14, 17, 19 and 20 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Declaration
The declaration under 37 CFR 1.130(a) filed on 14 October 2020 is sufficient to overcome the prior rejections of claims 1, 11, 15 and 21-28 based on Morisseau et al. (WO2012175222A1, 12/27/2012), because the Morisseau reference was published 1 year or less before the effective filing date of the presently claimed invention (8/8/2013), and Morisseau’s disclosure was made by the inventor or joint inventor (the exception provisions of 35 U.S.C. 102(b)(1)(A)); and because the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor (the exception provisions of 102(b)(2)(A)).

Withdrawal of Objections and Rejections:
The prior art rejection of claims 1, 11, 15, 21 and 23-28 under 35 U.S.C. 103 as being unpatentable over Morisseau et al. (WO2012175222A1, 12/27/2012), and further in view of Clinical Trial NCT01295827 (2/15/2011) is withdrawn in view of applicant’s declaration under 37 CFR 1.130(a).
The prior art rejection of claims 1, 11, 15 and 21-28 under 35 U.S.C. 103 as being unpatentable over Morisseau et al. (WO2012175222A1, 12/27/2012), and Clinical Trial NCT01295827 (2/15/2011), and further in view of Bernard et al. (US 7,858,081, 12/28/2010) is withdrawn in view of applicant’s declaration under 37 CFR 1.130(a).

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 10/14/2020 and 1/11/2021 are acknowledged and have been considered.  A signed copy is attached hereto.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 8 and 15 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6 and 9 of copending Application No. 14/910,491, in view of Felber et al. (US 2015/0359853, 12/17/2015, claiming priority to U.S. Provisional Application 61/718,169 filed on 10/24/2012).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the last Office Action mailed on 5/25/2017, at pages 4-5.  
In the response filed 14 October 2020, applicants indicate that Applicants will respond when claims are allowable.  As such, the rejection is maintained.
Once again, applicants are reminded that at such time, filing a terminal disclaimer will overcome the instant rejection.  However, Applicants are advised that traversal of the rejection at such time would not be considered timely.      

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 15, 21 and 23-28 (new total: 1, 11, 15 and 21-28) are rejected under 35 U.S.C. 103 as being unpatentable over Felber et al. (US 2015/0359853, 12/17/2015, claiming priority to U.S. Provisional Application 61/718,169 filed on 10/24/2012), and further in view of Mortier et al. (J. Biol. Chem., 2006, Vol. 281, NO. 3, pp. 1612-1619; provided by applicants); and Clinical Trial NCT01295827 (2/15/2011). 
Felber discloses IL-15/IL-15Ra complexes (or "Therapeutic Agents") comprising IL-15 covalently or noncovalently bound to IL-15Ra, and a method of treating cancer with the IL-15/IL-15Ra complexes, wherein IL-15 and IL-15Ra are directly fused to each other or combined using one or more linkers, and the linker is a peptide that is 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 or more amino acids long (abstract, pages 4-5, [0024], and page 31, [0179], for example), wherein the IL-15 is the human IL-15, and the IL-15Ra is the human soluble IL-15Ra or a fragment thereof comprising the sushi domain (page 29, [0171], and claims 10 and 11, for example).  Additionally, Felber teaches the human IL-15 comprising amino acids 49-162 SEQ ID NO:1 (page 2, [0013], and claim 13, for example), which is 100% identical to the present SEQ ID NO:1; and the human IL-15Ra soluble form of SEQ ID NO:33, which comprises the present SEQ ID NO:4 with 100% sequence identity.  Further, Felber teaches pharmaceutical compositions comprising a Therapeutic Agent and a pharmaceutically acceptable carrier, including injectable solutions (page 37, [0221] and [0222]).  Furthermore, Felber teaches that that a Therapeutic Agent is subcutaneously administered to a subject in combination with an antibody that immunospecifically binds to programmed cell death (PD-1) or a ligand thereof for cancer treatment (e.g., PD-L1) (page 57, [0312], and claim 57, for example).  
Mortier teaches fusion proteins consisting of human IL-15 and human IL-15Ra fused by flexible linkers (RLI and ILR versions) that are even more potent than the combination of IL-15 plus sIL-15Ra-sushi, and behave as potent superagonists of the IL-15R  complex (abstract, and page 1613, 1st column, 2nd paragraph, last 3 lines, for example).  Additionally, Mortier teaches the specific RLI and ILR fusion protein constructions (page 1615, Fig. 2E.), wherein the human IL-15Ra-sushi domain (amino acids 1-77) and human IL-15 were separated by linker 20 (SGGSSGGSGGGGSGGGSGGGGSLQ) for RLI or by linker 26 (SGGGSGGGGSGGGGSG- GGGSGGGSLQ) for ILR (page 1613, the paragraph bridging the two paragraphs).  Thus, Mortier’s human IL-15Ra-sushi domain (amino acids 1-77) would be 100% identical to the present SEQ ID NO:12; and the linker 20 is 100% identical to the present SEQ ID NO:13 and the linker in the present conjugate of SEQ ID NO:18 (RLI1).  Therefore, Mortier’s RLI fusion protein is the same as the present RLI1 of SEQ ID NO:18.  
The teachings of Clinical Trial NCT01295827 were reviewed in the last Office Action, and are paraphrased herein: 
Clinical Trial NCT01295827 teaches a study of an anti-PD-1 monoclonal antibody pembrolizumab (MK-3475) in participants with progressive locally advanced or metastatic carcinoma, melanoma, or non-small cell lung carcinoma.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make an IL-15 and IL-15Ra sushi domain based immunocytokine comprising, such as, Mortier’s RLI fusion protein and the anti-PD-1 antibody pembrolizumab following the teachings of Felber, Mortier, Clinical Trial NCT01295827, wherein the RLI fusion protein may be either combined or fused with the anti-PD-1 antibody.  The person of ordinary skill in the art would have been motivated to so for cancer treatment as both can be used for treating cancer, and for the advantage that Mortier’s RLI fusion protein is a superagonists of the IL-15R; and reasonably would have expected success because both the RLI fusion protein and the anti-PD-1 antibody have been made in the art; both can be used for cancer treatment (by Felber); and making a fusion protein is routine in the art.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 11, 15 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Felber et al. (US 2015/0359853, 12/17/2015, claiming priority to U.S. Provisional Application 61/718,169 filed on 10/24/2012); Mortier et al. (J. Biol. Chem., 2006, Vol. 281, NO. 3, pp. 1612-1619; provided by applicants); and Clinical Trial NCT01295827 (2/15/2011), as applied to claims 1, 11, 15, 21 and 23-28 above, and further in view of Bernard et al. (US 7,858,081, 12/28/2010; cited in the previous Office Action).  
The teachings of Felber, Mortier, and Clinical Trial NCT01295827 are reviewed above.  None of the references teaches the specific amino acid substitutions in the IL-15, as recited in claim 22.
The teachings of Bernard were reviewed in the previous Office Action, and are paraphrased herein: 
Bernard teaches a human IL-15 mutein, which comprises an amino acid substitution of L45D or L45E, and is an IL-15 agonist with higher binding affinity for IL-15Ra than that of the wild-type IL-15 (claims 3 and 7; Fig. 4A; and column 4, lines 8-14, for example).
With respect to claim 22, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make an IL-15 and IL-15Ra sushi domain based immunocytokine, wherein the IL-15 can be Bernard’s human IL-15 mutein comprising an amino acid substitution of L45D or L45E, and an anti-PD antibody, following the teachings of Felber, Mortier, Clinical Trial NCT01295827, and Bernard.  The person of ordinary skill in the art would have been motivated to so for cancer treatment, and for the advantage of Bernard’s human IL-15 mutein (higher binding affinity); and reasonably would have expected success because Bernard had demonstrated that the human IL-15 mutein L45D or L45E substitution has higher binding affinity for IL-15Ra.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
1/10/21